DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 January 2020 and 13 March 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 116 and 120 (see figure 1) and reference characters 304 and 308 (see figure 3) have been used to designate multiple elements of the same type. The examiner suggests using subscripts to denote multiple elements of the same type in a single view. For example, 116A, 116B. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it appears to be a duplicate of the language recited in claim 1.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,606,899 Dole et al. Although the claims at issue are not identical, they are not patentably distinct from each other because it is well settled that omission of elements and their functioning is an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963).

16/750,991

1. A computer-implemented method, comprising: receiving a search query; determining a first set of categories associated with the search query, including performing a reverse lookup for the search query using a dynamic inference map in order to determine the first set of categories, where each category of the first set of categories includes one or more words that describe one or more aspects of the search query; determining a second set of categories associated with preliminary results of the search query; and filtering the preliminary results of the search query, including removing a subset of the preliminary results of the search query based on a comparison of the first set of categories to the second set of categories. 


2. The computer-implemented method of claim 1, wherein determining the second set of categories associated with preliminary results of the search query includes: identifying the preliminary results of the search query by performing a search utilizing the search query and a search index, extracting textual data from each of the preliminary results of the search query by crawling the preliminary results of the search query, identifying one or more key words within the extracted textual data, utilizing latent dirichlet allocation (LDA) analysis, and mapping the one or more key words onto a predetermined set of categories to determine the second set of categories. 


3. The computer-implemented method of claim 1, wherein determining the first set of categories includes: categorizing one or more words within the search query, wherein each category of the first set of categories has an associated confidence score indicating a strength of a match between the category and the search query. 


4. The computer-implemented method of claim 1, wherein filtering the preliminary results of the search query includes: ranking each of the preliminary results of the search query according to matching categories and associated confidence levels determined between the first set of categories and the second set of categories, and returning a predetermined number of the ranked preliminary results. 
5. The computer-implemented method of claim 1, wherein filtering the preliminary results includes: comparing the first set of categories to the second set of categories to determine matching categories, where each of the matching categories includes an associated confidence score, determining an overall match score for each the preliminary results of the search query, utilizing to the matching categories and the associated confidence score for each of the matching categories, and for each of the preliminary results of the search query, returning the preliminary result in response to determining that the overall match score for the preliminary result exceeds a threshold. 
6. The computer-implemented method of claim 1, wherein each of the first set of categories associated with the search query include a slash tag unique to a predetermined subject, the slash tag including a grouping of identifiers of locations of a plurality of documents. 
7. The computer-implemented method of claim 1, wherein filtering the preliminary results includes returning each of the preliminary results of the search query only if its overall match score exceeds a predetermined threshold. 
8. The computer-implemented method of claim 1, wherein determining the second set of categories associated with preliminary results of the search query includes extracting textual data from each of the preliminary results of the search query, where: the preliminary results of the search query include a plurality of URLs, and the textual data extracted includes data extracted from a plurality of web pages pointed to by the plurality of URLs. 
9. The computer-implemented method of claim 8, wherein determining the second set of categories associated with preliminary results of the search query includes determining a plurality of key words from the textual data, utilizing latent dirichlet allocation (LDA) analysis. 
10. The computer-implemented method of claim 9, wherein determining the second set of categories associated with preliminary results of the search query includes mapping the plurality of key words to a predetermined set of categories, where each of the plurality of key words maps to one or more categories of the predetermined set of categories. 
11. A computer program product for categorically filtering search results, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising: receiving a search query, utilizing the processor; determining, utilizing the processor, a first set of categories associated with the search query, including performing a reverse lookup for the search query using a dynamic inference map in order to determine the first set of categories, where each category of the first set of categories includes one or more words that describe one or more aspects of the search query; determining, utilizing the processor, a second set of categories associated with preliminary results of the search query; and filtering, utilizing the processor, the preliminary results of the search query, including removing a subset of the preliminary results of the search query based on a comparison of the first set of categories to the second set of categories. 
12. The computer program product of claim 11, wherein determining the first set of categories includes: categorizing, utilizing the processor, one or more words within the search query, wherein each category of the first set of categories has an associated confidence score indicating a strength of a match between the category and the search query. 
13. The computer program product of claim 11, wherein a confidence level is associated with each category within the first set of categories. 
14. The computer program product of claim 11, wherein determining the second set of categories associated with preliminary results of the search query includes identifying the preliminary results of the search query by performing a search utilizing the search query. 
15. The computer program product of claim 11, wherein filtering the preliminary results includes removing a subset of the preliminary results of the search query according to a comparison of the first set of categories to the second set of categories. 
16. The computer program product of claim 11, wherein filtering the preliminary results includes determining an overall match score for each of the preliminary results of the search query. 
17. The computer program product of claim 16, wherein filtering the preliminary results includes returning each of the preliminary results of the search query only if its overall match score exceeds a predetermined threshold. 
18. The computer program product of claim 11, wherein determining the second set of categories associated with preliminary results of the search query includes extracting textual data from each of the preliminary results of the search query. 
19. The computer program product of claim 18, wherein determining the second set of categories associated with preliminary results of the search query includes determining a plurality of key words from the textual data, utilizing latent dirichlet allocation (LDA) analysis. 
20. A system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: receive a search query; determine a first set of categories associated with the search query, including performing a reverse lookup for the search query using a dynamic inference map in order to determine the first set of categories, where each category of the first set of categories includes one or more words that describe one or more aspects of the search query; determine a second set of categories associated with preliminary results of the search query; and filter the preliminary results of the search query, including removing a subset of the preliminary results of the search query based on a comparison of the first set of categories to the second set of categories. 

US Patent 10,606,899

1. A computer-implemented method, comprising: receiving a search query; determining a first set of categories associated with the search query, where each category of the first set of categories includes one or more words that describe one or more aspects of the search query, and each of the first set of categories associated with the search query includes a slash tag unique to a predetermined subject, the slash tag including a grouping of identifiers of locations of a plurality of documents; determining a second set of categories associated with preliminary results of the search query; and filtering the preliminary results of the search query, including removing a subset of the preliminary results of the search query based on a comparison of the first set of categories to the second set of categories. 
    2. The computer-implemented method of claim 1, wherein a reverse lookup is performed for the search query using a dynamic inference map in order to determine the first set of categories, and determining the second set of categories associated with preliminary results of the search query includes: identifying the preliminary results of the search query by performing a search utilizing the search query and a search index, extracting textual data from each of the preliminary results of the search query by crawling the preliminary results of the search query, identifying one or more key words within the extracted textual data, utilizing latent dirichlet allocation (LDA) analysis, and mapping the one or more key words onto a predetermined set of categories to determine the second set of categories. 
    3. The computer-implemented method of claim 1, wherein determining the first set of categories includes: categorizing one or more words within the search query, and performing a reverse lookup for the search query using a dynamic inference map to determine the first set of categories, wherein each category of the first set of categories has an associated confidence score indicating a strength of a match between the category and the search query. 
    4. The computer-implemented method of claim 1, wherein filtering the preliminary results of the search query includes: ranking each of the preliminary results of the search query according to matching categories and associated confidence levels determined between the first set of categories and the second set of categories, and returning a predetermined number of the ranked preliminary results. 
    5. The computer-implemented method of claim 1, wherein filtering the preliminary results includes: comparing the first set of categories to the second set of categories to determine matching categories, where each of the matching categories includes an associated confidence score, determining an overall match score for each the preliminary results of the search query, utilizing to the matching categories and the associated confidence score for each of the matching categories, and for each of the preliminary results of the search query, returning the preliminary result in response to determining that the overall match score for the preliminary result exceeds a threshold. 
    



6. The computer-implemented method of claim 1, wherein filtering the preliminary results includes returning each of the preliminary results of the search query only if its overall match score exceeds a predetermined threshold. 
    7. The computer-implemented method of claim 1, wherein determining the second set of categories associated with preliminary results of the search query includes extracting textual data from each of the preliminary results of the search query, where: the preliminary results of the search query include a plurality of URLs, and the textual data extracted includes data extracted from a plurality of web pages pointed to by the plurality of URLs. 
    8. The computer-implemented method of claim 7, wherein determining the second set of categories associated with preliminary results of the search query includes determining a plurality of key words from the textual data, utilizing latent dirichlet allocation (LDA) analysis. 
    9. The computer-implemented method of claim 8, wherein determining the second set of categories associated with preliminary results of the search query includes mapping the plurality of key words to a predetermined set of categories, where each of the plurality of key words maps to one or more categories of the predetermined set of categories. 
    10. A computer program product for categorically filtering search results, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising: receiving a search query, utilizing the processor; determining, utilizing the processor, a first set of categories associated with the search query, where each category of the first set of categories includes one or more words that describe one or more aspects of the search query, and each of the first set of categories associated with the search query includes a slash tag unique to a predetermined subject, the slash tag including a grouping of identifiers of locations of a plurality of documents; determining, utilizing the processor, a second set of categories associated with preliminary results of the search query; and filtering, utilizing the processor, the preliminary results of the search query, including removing a subset of the preliminary results of the search query based on a comparison of the first set of categories to the second set of categories. 
    11. The computer program product of claim 10, wherein a reverse lookup is performed for the search query using a dynamic inference map in order to determine the first set of categories. 
    

12. The computer program product of claim 10, wherein a confidence level is associated with each category within the first set of categories. 
    13. The computer program product of claim 10, wherein determining the second set of categories associated with preliminary results of the search query includes identifying the preliminary results of the search query by performing a search utilizing the search query. 
    14. The computer program product of claim 10, wherein filtering the preliminary results includes removing a subset of the preliminary results of the search query according to a comparison of the first set of categories to the second set of categories. 
    15. The computer program product of claim 10, wherein filtering the preliminary results includes determining an overall match score for each of the preliminary results of the search query. 
    16. The computer program product of claim 15, wherein filtering the preliminary results includes returning each of the preliminary results of the search query only if its overall match score exceeds a predetermined threshold. 
    17. The computer program product of claim 10, wherein determining the second set of categories associated with preliminary results of the search query includes extracting textual data from each of the preliminary results of the search query. 
    18. The computer program product of claim 17, wherein determining the second set of categories associated with preliminary results of the search query includes determining a plurality of key words from the textual data, utilizing latent dirichlet allocation (LDA) analysis. 
    19. A system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: receive a search query; determine a first set of categories associated with the search query, where each category of the first set of categories includes one or more words that describe one or more aspects of the search query, and each of the first set of categories associated with the search query includes a slash tag unique to a predetermined subject, the slash tag including a grouping of identifiers of locations of a plurality of documents; determine a second set of categories associated with preliminary results of the search query; and filter the preliminary results of the search query, including removing a subset of the preliminary results of the search query based on a comparison of the first set of categories to the second set of categories. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-82.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRETA L ROBINSON/Primary Examiner, Art Unit 2169